LETTS, Judge.
In this case, a trial judge sentenced the defendant to 364 days in “Florida State Prison;” on appeal, the state concedes that a sentence for less than one year cannot be served in any state penitentiary. See Section 775.08(1), Florida Statutes (1983).
However, the state argues that it is harmless error and points out as a practical matter that the judge has no authority to choose the place of incarceration. In fact, *1034the state suggests that the defendant now before us languished in the Broward County jail and never went near Raiford. While that may be true, and the defendant does not argue to the contrary, we nevertheless remand for the purpose of a housekeeping correction to the sentencing order.
In all other respects, the cause is affirmed.
AFFIRMED AND REMANDED.
ANSTEAD, C.J., and GLICKSTEIN, J., concur.